DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement Between Species 1 and Species 2, as set forth in the Office action mailed on 02/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 4 and 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Previous Rejections
The rejections of Claims 1-3, 5-10, 12-15 and 17-23 under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455), and further in view of US’495 (US 
The rejections of Claims 8-10 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by US’455 (US 20180062455) have been withdrawn in view of the amendment.
The rejections of Claims 8-10 and 12-14 under 35 U.S.C. 103 as being unpatentable over US’455 (US 20180062455) have been withdrawn in view of the amendment.
The rejections of Claims 8-10 and 12-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/283873 (US 2020/0075203) and over claims 1-23 of copending Application No. 16/283936 (US 2019/0189315) have been withdrawn in view of the amendment.
The rejections of Claims 8-10 and 12-14 the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,923,255, claims 1-15 of U.S. Patent No. 10,250,085 and claims 1-16 of U.S. Patent No. 10,490,325 have been withdrawn in view of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims
1. (Currently Amended) A magnetic material expressed by
a composition formula 1: (R1-xYx)aMbTcZnd
where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element selected from the group consisting of Ti, V, Nb, Ta, Mo, and W, x is a number satisfying 0.01≤x≤ 0.8 atomic percent, a is a number satisfying 4≤a≤20 atomic percent, b is a number satisfying b=100-a-c-d atomic percent, c is a number satisfying 0<c<7 atomic percent, d is a number satisfying 0.01≤d≤7 atomic percent, 
the magnetic material comprising:
a main phase having a ThMn12 crystal phase; and
a sub phase containing 62 atomic percent or more of Zn, and
wherein an average thickness of the sub phase is not less than 0.5 nm nor more than 100 nm.

8. (Currently Amended) A magnetic material expressed by
a composition formula 1: (R1-xYx)aMbTcXd
where R is at least one element selected from the group consisting of rare-earth elements, M is Fe or Fe and Co, T is at least one element selected from the group consisting of Ti, V, Nb, Ta, Mo, and W, X is at least one element selected from the group consisting of Zn, Sn and In, x is a number satisfying 0.01≤x≤ 0.8 atomic percent, a is a number satisfying 4≤a≤20 atomic percent, b is a number satisfying b=100-a-c-d 
the magnetic material comprising:
a main phase having a ThMn12 crystal phase; and
a sub phase containing the element X, wherein an average value of the number of depressions and projections at an interface between the main phase and the sub phase is 310 or less, the average value being measured by observing a region in a cross section of the magnetic material using a scanning electron microscope, and the region being observed with a magnification of 1000 to 10000 and having an area of not less than 10 µm x 10 µm nor more than 100 µm x 100 µm,,and
wherein an average thickness of the sub phase is not less than 0.5 nm nor more than 100 nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOWEI SU/           Primary Examiner, Art Unit 1733